UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: October 31 Date of reporting period:October 31, 2014 Item 1. Report to Stockholders. Balter Long/Short Equity Fund Annual Report October 31, 2014 Institutional Class [BEQIX] TABLE OF CONTENTS Shareholder Letter 1 Performance Information 4 Allocation of Portfolio Holdings 5 Schedule of Investments 6 Statement of Assets and Liabilities 17 Statement of Operations 18 Statement of Changes in Net Assets 19 Financial Highlights 20 Notes to Financial Statements 21 Report of Independent Registered Public Accounting Firm 31 Expense Example 32 Trustees and Executive Officers 34 Additional Information 36 Privacy Notice 37 Dear Shareholder, The Balter Long/Short Equity Fund returned -0.10% year-to-date through October 31, 2014 compared to +1.90% for the Russell 2000 Index, +10.99% for the S&P 500 Index, and +2.05% for the Morningstar Long/Short Category Average.During this period the long portfolio contributed +2.47% and the short portfolio added +0.12% on a gross basis. The portfolio averaged 65.4% long and -25.9% short, resulting in average net exposure of 39.5% and average gross exposure of 91.3%. At month end there were a total of 247 positions in the portfolio with 144 on the long side and 103 on the short side. Health Care was the best performing sector during the period, returning 2.65% on a gross basis. A large portion of the return was driven by the acquisition of InterMune Inc. (ITMN) in late August.Industrials was the next best performing sector, contributing 1.09% to performance.Both the long and shorts contributed to performance.Energy was the worst performing sector, costing the Fund 0.74% gross. Gains from the short portfolio were unable to offset losses from the long portfolio.Information Technology was the most disappointing sector on a year-to-date basis costing the portfolio approximately 0.30% gross but representing nearly 35% of gross exposure on average. The lack of a sustained trend for small-cap equities has created an environment that we believe is difficult for stock picking.Since the end of May the Russell 2000 Index has been up or down 5% or more every other month.In this sort of environment equities do not typically trade on their long-term fundamentals but rather short-term market sentiment. We are pleased that our sub-advisers have remained true to their investment processes during this period and have avoided getting whipsawed. In measuring the equity markets’ performance for 2014 so far, many investors will marvel at how strong the performance of the S&P 500 was this year. Despite the fact that most investors today are well- diversified both in terms of market cap exposure and geography, the majority of investors still utilize the S&P 500 as a measuring stick for their overall investment performance. The S&P 500 is a proxy for large- cap, U.S. equities which have collectively been strong performers this year. A number of economic factors have favored this group of stocks this year, including a relatively strong U.S. Dollar and a preference to own U.S. large-cap equities by foreign investors. Essentially large-cap domestic securities have become a “safe haven” for investors, as economic headwinds face many of our neighbors abroad. Against this economic backdrop, small-cap equities in the U.S. as represented by the Russell 2000 have vastly underperformed their large-cap peers by roughly 9% this year. This is amongst the widest dispersions between these asset classes in roughly 15 years. 1 The Balter Long/Short Equity Fund was built to target small-cap equities both in the U.S. and abroad. The ponds that we fish in have had significantly greater headwinds than the S&P 500 over the course of the year. That said, long-term we believe these areas of the market offer the greatest price inefficiencies which in turn should provide us with the best opportunities when seeking to produce alpha for our investors. Year-to-date through October 31, 2014, the Balter Long/Short Equity Fund has returned -0.10% net to investors. Considering that the fund is focused on small-cap equities around the globe we are satisfied with the results thus far. Historically, market environments such as these have provided our sub-advisers the opportunity to populate their portfolio with mispriced securities on both the long and the short side. We believe that these efforts should be rewarded in the coming months and quarters. Sincerely, Brad Balter, CFA Jay Warner, CFA Ben Deschaine, CAIA CEO, Portfolio Manager Portfolio Manager
